ORDER
PER CURIAM.
Antanyon Robinson, Movant, appeals from the judgment denying his motion for post-conviction relief pursuant to Rule 24.035 after an evidentiary hearing. We have reviewed the record on appeal and the briefs of the parties and concluded the motion court’s decision was not clearly erroneous. Rule 24.035(k). A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(2). We have provided a memorandum opinion for the use of the parties only. Judgment affirmed.